Affirmed and Memorandum Opinion filed January 9, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00027-CR

                     ERIC EUGENE GOOSBY, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1352083

                 MEMORANDUM                     OPINION


      A jury convicted appellant of possession of a weapon by a felon. The
conviction was enhanced with two prior felony convictions.        The trial court
sentenced appellant to confinement in the Institutional Division of the Texas
Department of Criminal Justice for twenty-five years. In a single issue, appellant
claims the evidence was insufficient to prove that he knowingly and intentionally
possessed a firearm. We disagree and affirm.
                                    BACKGROUND

      The night of the incident, gun shots were heard near Texas Southern
University (“TSU”). Officer Archie, a patrol officer for TSU, received a call from
the dispatcher that described an individual on the TSU premises with a weapon or
firearm.   Officer Archie saw a person matching the suspect’s description and
watched him place an object behind a tree. Officer Archie identified appellant as
that person. Andre Wagner, a TSU graduate student, testified that he saw appellant
drop a black object under a tree. Officer Archie and Wagner testified the area was
well-lit and they had an unobstructed view.

       Another security officer approached the area. Officer Archie called to
appellant to stop but he immediately fled. Officer Archie pursued. Wagner and
the security officer approached the tree and found a black handgun lying on top of
the mulch. Nothing else was under the tree.

      Officer Archie chased appellant approximately one-half of a mile, to the
student center. Appellant was found hiding behind an ice machine. Appellant
resisted arrest and during the struggle, shouted to the officers, “I was shooting at
them because they were shooting at me.”

                                       ANALYSIS

      When reviewing the sufficiency of the evidence, we view all of the evidence
in the light most favorable to the verdict to determine whether the fact finder was
rationally justified in finding guilt beyond a reasonable doubt. Brooks v. State, 323
S.W.3d 893, 899 (Tex. Crim. App. 2010)(plurality op.); Williams v. State, 235
S.W.3d 742, 750 (Tex. Crim. App. 2007). In cases involving possession of a
firearm by a felon, we analyze the sufficiency of the evidence under the rules
adopted for cases involving possession of a controlled substance. Corpus v. State,


                                          2
30 S.W.3d 35, 37 (Tex. App.—Houston [14th Dist.] 2000, pet. ref’d).
Accordingly, the State was required to prove that appellant knew of the weapon’s
existence and that he exercised actual care, custody, control, or management over
it. Id. at 38. If the firearm is not found on the defendant, or if it is not in his
exclusive possession, the State must offer additional, independent facts and
circumstances affirmatively linking him to the firearm. Poindexter v. State, 153
S.W.3d 402, 406 (Tex. Crim. App. 2005). The purpose of affirmatively linking the
accused to the firearm is to protect innocent bystanders from conviction based
solely on their fortuitous proximity to the firearm. Id.

      Numerous factors have been identified that constitute “affirmative links”
between the accused and the contraband. Corpus, 30 S.W.3d at 38. Factors that
may establish affirmative links, as applicable to the case at bar, include whether:
(1) the contraband was in a place owned by the accused; (2) the contraband was
conveniently accessible to the accused; (3) the contraband was in plain view; (4)
the contraband was found in an enclosed space; (5) the conduct of the accused
indicated a consciousness of guilt; (6) the accused has a special relationship to the
contraband; and (7) affirmative statements connect the accused to the contraband.
Id. The logical force the factors have in establishing the elements of the offense is
more important than the number of factors present. Id.

      In the present case, the following evidence affirmatively links appellant with
the gun:

             in a public place, eyewitnesses saw appellant place an object under a
             tree;

             one eyewitness, along with the security officer, stayed with the gun
             under the tree while the other eyewitness chased appellant to the
             student center;
                                          3
            immediately thereafter, the only object found under that tree was the
            gun;

            appellant fled from the location; and

            when found, appellant stated he “was shooting at them...”

From this evidence, a rational juror could have found that appellant placed the gun
in plain view under the tree. Appellant’s flight indicated a consciousness of guilt
and his statement upon being found connects him to the gun.          The evidence
establishes appellant’s connection to the gun, not merely fortuitous proximity.
Accordingly, we conclude that a rational juror could have found beyond a
reasonable doubt that appellant exercised care, custody, control, or management
over the gun. Accordingly, we overrule appellant’s issue.

                                    CONCLUSION

      Having overruled appellant’s issue on appeal, we affirm the trial court’s
judgment.


                                      /s/       John Donovan
                                                Justice

Panel consists of Justices McCally, Busby, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            4